NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   CURTIS EUGENE BROWN, Appellant.

                             No. 1 CA-CR 14-0782
                              FILED 2-25-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-111450-001
           The Honorable Erin O'Brien Otis, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By William Scott Simon
Counsel for Appellee

The Hopkins Law Office, PC, Tucson
By Cedric Martin Hopkins
Counsel for Appellant
                            STATE v. BROWN
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Patricia A. Orozco and Judge Kenton D. Jones joined.


J O H N S E N, Judge:

¶1            Curtis Eugene Brown appeals his conviction of misconduct
involving weapons, a Class 4 felony. For the reasons that follow, we affirm
his conviction and resulting sentence.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Responding to 9-1-1 calls reporting shots had been fired, an
officer encountered Brown, who had been shot in the calf.1 Brown gave the
officer two differing accounts of how he had been shot. At trial, the officer
testified Brown first told him that someone had shot him, then he changed
his story and said he accidentally had shot himself. After the close of the
State's case, Brown moved for a directed verdict, arguing the State had
failed to offer sufficient evidence of the crime aside from Brown's own
admission. The superior court denied the motion.

¶3            The jury found Brown guilty, and the superior court
sentenced him to 10 years' imprisonment. Brown timely appealed, and we
have jurisdiction pursuant to Arizona Revised Statutes ("A.R.S.") sections
12-120.21(A)(1) (2016), 13-4031 (2016) and -4033(A)(1) (2016).2

                              DISCUSSION

¶4          Brown argues the State failed to establish the corpus delicti
for misconduct involving weapons aside from his own admission.3 "We

1      We view the trial evidence in the light most favorable to sustaining
the jury's verdict. State v. Nelson, 214 Ariz. 196, 196, ¶ 2 (App. 2007).

2      Absent material revision after the date of an alleged offense, we cite
a statute's current version.

3     The State urges this court to hold the corpus delicti doctrine invalid.
Our supreme court still recognizes the validity of the doctrine, see State v.



                                     2
                             STATE v. BROWN
                            Decision of the Court

review a ruling on the sufficiency of the evidence of corpus delicti for abuse
of discretion." State v. Carlson, 237 Ariz. 381, 387, ¶ 7 (2015) (quoting State
v. Morris, 215 Ariz. 324, 333, ¶ 33 (2007)). The corpus delicti doctrine
prevents a defendant from being convicted based on his "uncorroborated
confession without independent proof of the corpus delicti, or the 'body of
the crime.'" State v. Morgan, 204 Ariz. 166, 170, ¶ 15 (App. 2002). "An
accused may not be convicted on his own uncorroborated confession." State
v. Gerlaugh, 134 Ariz. 164, 170 (1982). Under the doctrine, a defendant's
confession may be admitted as evidence as long as the jury is presented
with other corroborating evidence from which it can infer that the charged
crime occurred. Carlson, 237 Ariz. at 387, ¶ 8. The corpus delicti can be
established through independent corroboration of the defendant's
statements or by circumstantial evidence alone. State v. Gill, 234 Ariz. 186,
188, ¶ 5 (App. 2014).

¶5            The crime of misconduct involving weapons requires proof
the defendant knowingly possessed a deadly weapon and that he did so
while he was a prohibited possessor. See A.R.S. § 13-3102(A)(4) (2016). A
prohibited possessor includes one who has been convicted of a felony and
"whose civil right to possess or carry a gun or firearm has not been
restored." A.R.S. § 13-3101(7)(b) (2016). At trial, Brown admitted he had
been convicted of a previous felony and stipulated that his civil right to
carry or possess a firearm had not been restored at the time of the incident.
Accordingly, only Brown's possession of the firearm was at issue.

¶6             Aside from Brown's admission, there was circumstantial
evidence supporting his conviction. The responding officer testified there
was no one else at the residence or on the street when he responded to the
report of a shooting. The firearm found inside the residence had four empty
casings, indicating that it had been discharged. The responding officer also
testified that Brown was bleeding when he encountered him, and that he
observed blood on the carpet just a few feet away from where the firearm
was retrieved. The responding officer testified he saw a hole at the bottom
of Brown's pants pocket that was consistent with the bullet wound in
Brown's calf. This evidence, although circumstantial, corroborated Brown's
admission that he had shot himself in the calf and therefore had possessed
the firearm. See Gill, 234 Ariz. at 188, ¶ 5 ("corpus delicti can be established
by circumstantial evidence alone" (citations omitted)).



Carlson, 237 Ariz. 381, 387-89, ¶¶ 7-16 (2015), and this Court has no
authority to overrule our supreme court, see Myers v. Reeb, 190 Ariz. 341,
342 (App. 1997).

                                       3
                         STATE v. BROWN
                        Decision of the Court

                           CONCLUSION

¶7          For the foregoing reasons, we affirm Brown's conviction and
sentence.




                                :ama




                                  4